Pee Curiam.
This case was commenced in the District Court of Bayonne. It is a companion case to No. 437, May term, 1929; in addition to the grounds of appeal stated in that case, it is alleged, as a ground of appeal, the court tried the case with a jury of six women, nothwithstanding, the state of demand alleged damages in the sum of $500. The verdict of the jury was a verdict of $500 in favor of the plaintiff. Manifestly, this verdict is illegal and cannot stand. 2 Comp. Statv p. 1999, § 149. The judgment of the Bayonne District Court is therefore reversed.